DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 9/13/2021 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109186582 A (hereinafter “CN’582”).
	Regarding claim 1, CN’582 discloses a waveguide structure on a waveguide chip (Fig. 2) that acts as a rotation sensing unit of an optical gyroscope (page 2 of the English translation of CN’582), the waveguide structure comprising: a loop comprising a plurality of turns forming a coil (3 in Fig. 2) that acts as a rotation sensing unit of an optical gyroscope; a straight input waveguide (24 in Fig. 2) that launches light into the coil; and a straight output waveguide (23 in Fig. 2) that carries the light out of the coil to a detector (detector is not explicitly discussed, but it is inherently present since the device of CN’582 is a sensor) after the light propagates as a guided beam in the loop, wherein the straight output waveguide crosses the plurality of turns of the coil on an output side of the waveguide chip (Fig. 2).
 
	Regarding claims 12-13, CN’582 discloses the waveguide chip being fabricated on a fused silica platform, wherein the core of the waveguide structure comprises silicon nitride (page 2 of the English translation of CN’582).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’582.
	Regarding claim 7, CN’582 discloses a waveguide structure according to claim 1 as discussed above. However, it does not explicitly disclose the test structure being placed on the waveguide chip within the area of the loop as claimed. On the other hand, the gyroscope of CN’582 is designed to sense angular velocity and rotation of a sample. As such, one of ordinary skill in the art would readily recognize the advantage of having a test structure being placed as closed to the gyroscope coil, in the manner claimed. Close proximity of the test structure to the coil would yield more accurate measurement results. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of CN’582 to have the test structure being placed on the waveguide chip within the area of the loop in the manner claimed in the present application.

Regarding claims 14-15, CN’582 discloses a waveguide structure according to claim 1 as discussed above. Although CN’582 discloses the waveguide comprising silicon nitride as already discussed, it does not explicitly disclose the waveguide chip formed on an oxide-on-silicon platform, as claimed in the present application. On the other hand, the use of oxide-on-silicon platform is well known and common in the art. Oxide-on-silicon platforms are advantageously used in the art because oxide layers exhibit excellent insulating properties and supports optimal optical characteristics for high efficiency optical signal processing. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of CN’582 to have the waveguide chip formed on an oxide-on-silicon platform, as claimed in the present application.

Allowable Subject Matter
Claims 2-6, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: as discussed above, an optical gyroscope waveguide structure comprising a loop comprising a plurality of turns forming a coil, a straight input waveguide, a straight output waveguide, wherein the straight output waveguide crosses the plurality of turns of the coil on an output side of the waveguide chip, is known in the art as discussed above. However, none of the prior art fairly teaches or suggests such a waveguide structure, wherein a plurality of intersection regions formed along the straight output waveguide at locations where the straight output waveguide crosses the plurality of turns of the coil are structurally modified to reduce intersection losses, in the manner claimed and recited in the present application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874